Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Delplancke et al, US 2017/0121637, discloses a liquid detergent composition having a pH of 7.1-8.9 comprising a cyclic amine, an anionic surfactant and a primary co-surfactant, wherein the ratio of anionic surfactant to primary co-surfactant is 10:1 to 2.5:1 (see abstract and paragraphs 8-11).  It is further taught by Delplancke et al that suitable anionic surfactants include alkyl sulphates and alkyl alkoxylated anionic surfactants in an amount of 1-40% by weight (see paragraphs 12-13 and 50-57), that suitable primary co-surfactants include amine oxides (see paragraphs 14 and 58-61), and that the composition contains adjunct materials, such as hydrotropes (see paragraph 15), amphiphilic alkoxylated polyalkyleneimines (see paragraphs 16-42), and secondary co-surfactants, such as ethoxylated alcohols (see paragraphs 75-76).  Specifically, note Examples 1A-1D.  However, patentee differs from applicant in that Delplancke et al does not teach or suggest in general a liquid detergent composition that further contains the specific EO-PO-EO triblock copolymer that is required in the instant claims.
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
September 1, 2021